UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1200


MARGARET REAVES,

                     Plaintiff - Appellant,

              v.

NATION STAR MORTGAGE, INC.; U.S. BANK N.A.; WELLS FARGO BANK
N.A.,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-cv-00053-D)


Submitted: April 18, 2019                                         Decided: April 23, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Margaret Reaves, Appellant Pro Se. Brian Allen Calub, MCGUIREWOODS, LLP,
Charlotte, North Carolina; Dennis Kyle Deak, TROUTMAN SANDERS, LLP, Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Margaret Reaves seeks to appeal the district court’s orders dismissing her

complaint without prejudice. Appellees Nationstar Mortgage, Inc. and U.S. Bank, N.A.

have moved to dismiss the appeal as untimely. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s orders were entered on the docket on December 28, 2018. The

notice of appeal was filed on February 22, 2019. Because Reaves failed to file a timely

notice of appeal or to obtain an extension or reopening of the appeal period, we deny

leave to proceed in forma pauperis, grant Appellees’ motion and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2